--------------------------------------------------------------------------------

Exhibit 10.7

HEALTHWAYS, INC.
2014 STOCK INCENTIVE PLAN
PERFORMANCE CASH AWARD AGREEMENT
(EXECUTIVE OFFICERS AND OTHER SENIOR OFFICERS)


This PERFORMANCE CASH AWARD AGREEMENT (the "Agreement"), dated GRANT DATE, is by
and between Healthways, Inc., a Delaware corporation (the "Company"), and
PARTICIPANT NAME (the "Grantee"), under the Company's 2014 Stock Incentive Plan
(the "Plan").  Terms not otherwise defined herein shall have the meanings given
to them in the Plan.


Section 1.                          Performance Cash Award Target; Management
Objectives.  The Grantee is hereby granted a performance cash award target of
AMOUNT OF AWARD (the "Performance Cash Award Target"), with the specific amount
of the Award that will be earned to be determined in accordance with Exhibit A
hereto (such earned amount, the "Performance Cash Award").  The Performance Cash
Award represents the right to receive a cash payment on the applicable payment
date, subject to the terms and conditions of this Agreement and the Plan. 
Except as otherwise provided in Section 3 or Section 5.2, before the Performance
Cash Award is determined, the Committee must certify the level of achievement of
the Management Objectives described in Exhibit A hereto which the Committee
shall do as soon as practicable after END OF PERFORMANCE PERIOD (the "End of the
Performance Period"). Any portion of the Performance Cash Award Target that is
not earned as a result of the level of achievement of the Management Objectives
as of the End of the Performance Period shall be immediately forfeited as of the
End of the Performance Period.


Section 2.                          Vesting of the Award.  Except as otherwise
provided in Section 3 and Section 5.2 below, 100% of the Performance Cash Award
determined by the Committee to be earned pursuant to Section 1 hereof will vest
on VESTING DATE (the "Vesting Date"), as long as the Grantee is serving as an
employee of the Company on the Vesting Date. The Company shall pay the amount of
the Performance Cash Award to the Grantee in settlement of such Award (the
"Distributed Cash") within 75 days of the Vesting Date.


Section 3.                          Forfeiture on Termination of Employment.


3.1.            Termination by the Company for Cause.  If the Grantee's
employment with the Company is involuntarily terminated for Cause, then the
entire Performance Cash Award that has not vested prior to the date of
termination of Grantee's employment will be forfeited and the Grantee shall have
no further rights with respect to such Performance Cash Award.


3.2.            Termination by Reason of Retirement.  If the Grantee's
employment by the Company terminates by reason of Retirement (as defined in the
Plan) before or after the End of the Performance Period, the Performance Cash
Award granted hereunder shall not be forfeited but shall be settled in cash paid
to the Grantee on the same schedule as provided in Section 2 (or otherwise) as
if the Grantee had continued employment through the Vesting Date (or such other
vesting event pursuant to Section 3.4 or Section 5.2) and based on actual
performance of the Company as determined in accordance with Section 1 and
Exhibit A hereto.

--------------------------------------------------------------------------------


3.3.            Termination by the Company without Cause or by the Grantee for
Good Reason. If Grantee's employment with the Company (a) is involuntarily
terminated by the Company for any reason other than termination for Cause, or
(b) is terminated by the Grantee for Good Reason, then the Performance Cash
Award that was earned (or may be earned) as of the End of the Performance Period
but that has not yet vested prior to the date of a termination of Grantee's
employment described in this Section 3.3 shall not be forfeited but shall be
paid in cash to the Grantee on the same schedule as provided in Section 2 (or
otherwise) as if the Grantee had continued employment through the Vesting Date
(or such other vesting event pursuant to Section 3.4 or Section 5.2) and based
on actual performance of the Company as determined in accordance with Section 1
and Exhibit A hereto. For purposes of this Section 3.3, the term "Good Reason"
shall mean (i) a material reduction in the Grantee's base salary (unless such
reduction is part of an across the board reduction affecting all Company
executives with a comparable title), or (ii) a requirement by the Company to
relocate the Grantee to a location that is greater than 25 miles from the
location of the office in which the Grantee performs his or her duties at the
time of such relocation.


3.4.            Termination by Death or Disability.  If the Grantee's employment
by the Company terminates by reason of death or Disability (as defined in the
Plan), and such event occurs on a date that is after the End of the Performance
Period, then the amount of the Performance Cash Award earned hereunder (as
determined by the actual performance of the Company in accordance with Section 1
and Exhibit A) shall become vested on such date and paid in accordance with
Section 2. If the Grantee's employment by the Company terminates by reason of
death or Disability (as defined in the Plan), and such event occurs on a date
that is prior to the End of the Performance Period, the entire Performance Cash
Award granted hereunder shall be forfeited.


3.5            Other Termination.  Subject to Section 5.2, if the Grantee's
employment with the Company terminates for any reason other than as described in
Sections 3.1 through 3.4 above, then any portion of the Performance Cash Award
that has not vested prior to the date of termination of Grantee's employment
will be forfeited and the Grantee shall have no further rights with respect to
such Award.


Section 4.                          [intentionally omitted]


Section 5.                          Restrictions on Transfer; Change in Control.


5.1.            General Restrictions.  The Performance Cash Award shall not be
transferable by the Grantee (or his or her personal representative or estate)
other than by will or by the laws of descent and distribution.  The terms of
this Agreement shall be binding on the executors, administrators, heirs and
successors of the Grantee.



--------------------------------------------------------------------------------

5.2.            Change in Control.


(a)            If in connection with a Change in Control, the acquiring
corporation (or other successor to the Company in the Change in Control) does
not assume the Performance Cash Award, then the Performance Cash Award shall
vest and be paid to the Grantee immediately prior to the Change in Control. If
the Change in Control occurs prior to the End of the Performance Period, then
the Performance Cash Award Target granted to the Grantee pursuant to Section 1
hereof (for the avoidance of doubt, not including the TSR Cash as such term is
defined on Exhibit A) shall vest and be payable pursuant to this Section 5.2(a);
if the Change in Control occurs after the End of the Performance Period, then
the Performance Cash Award that was determined to have been earned as of the End
of the Performance Period shall vest and be payable pursuant to this Section
5.2(a).


(b)            If in connection with a Change in Control, the acquiring
corporation  (or other successor to the Company in the Change in Control)
assumes the Performance Cash Award, and if Grantee's employment with the Company
(or its successor company) (i) is involuntarily terminated within 12 months
following a Change in Control for any reason other than termination for Cause,
(ii) is terminated by the Grantee for Good Reason within 12 months following a
Change in Control, or (iii) has previously terminated on account of Retirement
or pursuant to Section 3.3 as of the date of a Change in Control, then the
Performance Cash Award earned hereunder as determined based on the actual
performance of the Company (determined in accordance with Section 1 and Exhibit
A hereof) shall become vested and payable on the date of such termination (or in
the case of (iii) above, on the date of the Change in Control); provided,
however, that if such vesting or payment event occurs prior to the End of the
Performance Period, then an amount equal to the Performance Cash Award Target
described in Section 1 (for the avoidance of doubt, not including the TSR Cash
as such term is defined on Exhibit A) shall become vested and payable as of the
date of such event.  For purposes of this Section 5.2(b), the term "Good Reason"
shall mean (x) a material reduction in the Grantee's base salary or incentive
compensation, (y) a requirement by the Company (or its successor company) to
relocate the Grantee to a location that is greater than 25 miles from the
location of the office in which the Grantee performs his or her duties at the
time of such relocation, or (z) a failure by the successor person or entity, or
the Board, either to honor the Grantee's employment agreement with the Company
existing at the time a Change in Control occurs or to present Grantee with an
employment agreement containing provisions substantially similar to such
employment agreement or otherwise satisfactory to Grantee and which is executed
by Grantee.


Section 6.                          [intentionally omitted]


Section 7.                          Performance Cash Award Subject to Recoupment
Policy. This Performance Cash Award is subject to the Healthways, Inc.
Compensation Recoupment Policy (the "Policy").  The Performance Cash Award, or
any amount traceable to the Performance Cash Award, shall be subject to the
recoupment obligations described in the Policy.


Section 8.                          Adjustment.  In the event of any merger,
reorganization, consolidation, recapitalization, extraordinary cash dividend,
stock dividend, stock split or other change in corporate structure affecting the
Stock, the performance criteria set forth on Exhibit A shall be equitably and
proportionately adjusted by the Committee in accordance with the Plan and the
intent of this Agreement.


Section 9.                          Tax Withholding.  The Company shall withhold
from the Distributed Cash an amount necessary to satisfy such federal, state or
local withholding obligations as shall be required pursuant to any applicable
law or regulation.

--------------------------------------------------------------------------------


Section 10.                          Plan.  This Agreement is made under and
subject to the provisions of the Plan, and all of the provisions of the Plan are
also provisions of this Agreement.  If there is a difference or conflict between
the provisions of this Agreement and the provisions of the Plan, the provisions
of the Plan will govern.  By signing this Agreement, the Grantee confirms that
he or she has received a copy of the Plan.


Section 11.                          Confidentiality, Non-Solicitation and
Non-Compete.  It is in the interest of all colleagues to protect and preserve
the assets of the Company. In this regard, in consideration for granting the
Performance Cash Award and as conditions of Grantee's ability to receive the
Distributed Cash, Grantee acknowledges and agrees that:


(a)            Confidentiality. In the course of Grantee's employment, Grantee
will have access to trade secrets and other confidential information of the
Company and its clients.  Accordingly, Grantee agrees that, without the prior
written consent of the Company, Grantee will not, other than in the normal
conduct of the Company's business affairs, divulge, furnish, publish or use for
personal benefit or for the direct or indirect benefit of any other person or
business entity, whether or not for monetary gain, any trade secrets or
confidential or proprietary information of the Company or its clients,
including, without limitation, any information relating to any business methods,
marketing and business plans, financial data, systems, customers, suppliers,
policies, procedures, techniques or research developed for the benefit of the
Company or its clients.  Proprietary information includes, but is not limited
to, information developed by the Grantee for the Company while employed by the
Company.  The obligations of the Grantee under this paragraph will continue
after the Grantee has left the employment of the Company.  Grantee agrees that
upon leaving the employment of the Company, Grantee will return to the Company
all property and confidential information in the Grantee's possession and agrees
not to copy or otherwise record in any way such information.


(b)            Non-Solicitation.  While employed by the Company and for a period
of two years thereafter, Grantee shall not, upon Grantee's own behalf or on
behalf of any other person or entity, directly or indirectly,


- hire or solicit to leave the employ of the Company any person employed by or
under contract as an independent contractor to the Company; or


- contact, solicit, entice away, or divert any healthcare and/or well-being
support services, coaching or management business from any person or entity who
is a client or with whom the Company was engaged in discussions as a potential
client within one year prior to the date of termination of Grantee.


(c)            Non-Compete.  While employed by the Company and continuing during
the period while any amounts are being paid to Grantee by the Company and for a
period of 18 months thereafter, Grantee will not own or be employed by or assist
anyone else in the conduct of any business (i) which is in competition with any
business conducted by the Company or (ii) which Grantee knows the Company was
actively evaluating for possible entry, in either case in the United States or
in any other jurisdiction in which the Company is engaged in business or has
been engaged in business during Grantee's employment by the Company, or in such
jurisdictions where Grantee knows the Company is actively pursuing business
opportunities at the time of Grantee's termination of employment with the
Company; provided that ownership of five percent (5%) or less of the voting
stock or other ownership interests of any business entity that is listed on a
national securities exchange shall not constitute a violation hereof.

--------------------------------------------------------------------------------


In the event Grantee breaches any provisions of this Section 11, this
Performance Cash Award shall immediately expire and be forfeited, and the
Company shall be entitled to seek other appropriate remedies it may have
available in connection with such breach.


Section 12.                          Miscellaneous.


12.1.            Entire Agreement.  This Agreement and the Plan contain the
entire understanding and agreement between the Company and the Grantee
concerning the Performance Cash Award granted hereby, and supersede any prior or
contemporaneous negotiations and understandings.  The Company and the Grantee
have made no promises, agreements, conditions, or understandings relating to the
Performance Cash Award, either orally or in writing, that are not included in
this Agreement or the Plan.


12.2.            Employment.  By establishing the Plan, granting awards under
the Plan, and entering into this Agreement, the Company does not give the
Grantee any right to continue to be employed by the Company or to be entitled to
any remuneration or benefits not set forth in this Agreement or the Plan.


12.3.            Captions.  The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience.  They do not define,
limit, construe, or describe the scope or intent of the provisions of this
Agreement.


12.4.            Counterparts.  This Agreement may be executed in counterparts,
each of which when signed by the Company and the Grantee will be deemed an
original and all of which together will be deemed the same Agreement.


12.5.            Notice.  All notices required to be given under this Agreement
shall be deemed to be received if delivered or mailed as provided for herein, to
the parties at the following addresses, or to such other address as either party
may provide in writing from time to time.


To the Company:    
Healthways, Inc.
 
701 Cool Springs Blvd
 
Franklin, Tennessee 37067

 
To the Grantee:
PARTICIPANT NAME
(Grantee name and address)
Address on File
 
at Healthways
 
 




--------------------------------------------------------------------------------

12.6.            Amendment.  Subject to the restrictions contained in the Plan,
the Committee may amend the terms of this Agreement, prospectively or
retroactively, but, subject to Section 8 above, no such amendment shall impair
the rights of the Grantee hereunder without the Grantee's consent.


12.7.            Governing Law.  This Agreement shall be governed and construed
exclusively in accordance with the law of the State of Delaware applicable to
agreements to be performed in the State of Delaware to the extent it may apply.


12.8.            Validity; Severability.  If, for any reason, any provision
hereof shall be determined to be invalid or unenforceable, the validity and
effect of the other provisions hereof shall not be affected thereby.  Whenever
possible, each provision of this Agreement will be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect under
any applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced in such jurisdiction
as if such invalid, illegal or unenforceable provision had never been contained
herein.  If any court determines that any provision of this Agreement is
unenforceable but has the power to reduce the scope or duration of such
provision, as the case may be, such provision, in its reduced form, shall then
be enforceable.


12.9.            Interpretation; Resolution of Disputes; Section 409A.


(a)            It is expressly understood that the Committee is authorized to
administer, construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Grantee.  Any dispute or disagreement which may arise under, or as a
result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Board.  Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.


(b)            Notwithstanding anything herein to the contrary, to the maximum
extent permitted by applicable law, the settlement of the Performance Cash Award
to be made to the Grantee pursuant to this Agreement is intended to qualify as a
"short-term deferral" pursuant to Section 1.409A-1(b)(4) of the U.S. Treasury
Regulations and this Agreement shall be interpreted consistently therewith. 
However, under certain circumstances, settlement of the Performance Cash Award
may not so qualify, and in that case, the Committee shall administer the grant
and settlement of such Performance Cash Award in strict compliance with Section
409A of the Code.  Further, notwithstanding anything herein to the contrary, if
at the time of a Participant's termination of employment with the Company, the
Participant is a "specified employee" as defined in Section 409A of the Code,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of service is necessary in
order to prevent the imposition of any accelerated or additional tax under
Section 409A of the Code, then the Company will defer the commencement of the
payment of any such payments or benefits hereunder (without any reduction in
such payments or benefits ultimately paid or provided to the Participant) to the
minimum extent necessary to satisfy Section 409A of the Code until the date that
is six months and one day following the Participant's termination of employment
with the Company (or the earliest date as is permitted under Section 409A of the
Code), if such payment or benefit is payable upon a termination of employment. 
Each payment of Performance Cash Award constitutes a "separate payment" for
purposes of Section 409A of the Code.

--------------------------------------------------------------------------------


12.10.            Successors in Interest.  This Agreement shall inure to the
benefit of and be binding upon any successor to the Company.  This Agreement
shall inure to the benefit of the Grantee's legal representative and permitted
assignees.  All obligations imposed upon the Grantee and all rights granted to
the Company under this Agreement shall be binding upon the Grantee's heirs,
executors, administrators, successors and assignees.




[remainder of page intentionally left blank; signature page follows]

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused the Performance Cash Award Agreement
to be duly executed as of the day and year first written above.




HEALTHWAYS, INC.


By:        /s/ Ben R. Leedle, Jr.
Name:       Ben R. Leedle, Jr.
Title:            Chief Executive Officer






GRANTEE: PARTICIPANT NAME


Online Grant Acceptance Satisfies
Signature Requirement















--------------------------------------------------------------------------------